Exhibit 10.1

 

AXCELIS TECHNOLOGIES, INC.

 

EMPLOYEE STOCK PURCHASE PLAN

 

Adopted by the Board of Directors and the sole stockholder on June 9, 2000, and
effective on July 10, 2000
As amended by the Board of Directors on
January 27, 2005 and May 12, 2005 (stockholder approval not required)
to be effective January 1, 2006

 

1.                                      PURPOSE.

 

The purpose of this Plan is to provide an opportunity for Employees of Axcelis
Technologies, Inc. (the “Corporation”) and its Designated Subsidiaries, to
purchase Common Stock of the Corporation and thereby to have an additional
incentive to contribute to the prosperity of the Corporation.  It is the
intention of the Corporation that the Plan qualifies as an “Employee Stock
Purchase Plan” under Section 423 of the Internal Revenue Code of 1986, as
amended.

 

2.                                      DEFINITIONS.

 

(a)                                  “Board” shall mean the Board of Directors
of the Corporation.

 

(b)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended.  Any reference to a section of the Code herein shall be a
reference to any successor or amended section of the Code.

 

(c)                                  “Committee” shall mean the committee
appointed by the Board in accordance with Section 14 of the Plan.

 

(d)                                 “Common Stock” shall mean the Common Stock
of the Corporation, or any stock into which such Common Stock may be converted.

 

(e)                                  “Compensation” shall mean base pay,
including pay under any system which measures earnings by quantity and quality
of production, variable pay, including without limitation, bonuses and incentive
payments (but excluding sign-on bonuses and bonuses paid under the Axcelis Team
Incentive Plan, and any successors to such plans and any other similar
management bonuses or incentive payments), shift premium and overtime pay, but
excluding severance pay in a single lump sum and not as salary continuation, pay
in lieu of vacation, cost-of-living allowance, retainers, fees, and any other
special remuneration, with any modifications determined by the Committee.  The
Committee shall have the authority to determine and approve all forms of pay to
be

 

--------------------------------------------------------------------------------


 

included in the definition of Compensation and may change the definition on a
prospective basis.

 

(f)                                    “Corporation” shall mean Axcelis
Technologies, Inc., a Delaware corporation.

 

(g)                                 “Designated Subsidiary” shall mean a
Subsidiary that has been designated by the Committee as eligible to participate
in the Plan with respect to its Employees.

 

(h)                                 “Employee” shall mean an individual
classified as an employee (within the meaning of Code Section 3401(c) and the
regulations thereunder) by the Corporation or a Designated Subsidiary on the
Corporation’s or such Designated Subsidiary’s payroll records during the
relevant participation period.  Employees shall not include individuals
classified as independent contractors.

 

(i)                                     “Entry Date” shall mean the first
Trading Day of an Offering Period.

 

(j)                                     “Fair Market Value” shall be the closing
sales price for the Common Stock (or the closing bid, if no sales were reported)
as quoted on the NASDAQ National Market, or other principal securities market on
which the Common Stock is traded, on the date of determination if that date is a
Trading Day, or if the date of determination is not a Trading Day, the last
market Trading Day prior to the date of determination, as reported in The Wall
Street Journal or such other source as the Committee deems reliable.

 

(k)                                  “Offering Period” shall mean the period of
six (6)months commencing on the first Trading Day on or about July 1 of every
year and terminating on the last Trading Day in the period ending six (6) months
later.  Subsequent Offering Periods, if any, shall run consecutively after the
termination of the preceding Offering Period.  The duration and timing of
Offering Periods may be changed or modified by the Committee.

 

(l)                                     “Participant” shall mean a participant
in the Plan as described in Section 5 of the Plan.

 

(m)                               “Plan” shall mean the Axcelis
Technologies, Inc. Employee Stock Purchase Plan.

 

(n)                                 “Purchase Date” shall mean the last Trading
Day of each Offering Period.

 

(o)                                 “Purchase Price” shall mean 85% of the Fair
Market Value of a share of Common Stock on the Entry Date or on the Purchase
Date, whichever is lower; provided

 

2

--------------------------------------------------------------------------------


 

however, that the Purchase Price may be adjusted by the Committee pursuant to
Section 7.4.

 

(q)                                 “Shareholder” shall mean a record holder of
shares entitled to vote shares of Common Stock under the Corporation’s by-laws.

 

(r)                                    “Subsidiary” shall mean any corporation
(other than the Corporation) in an unbroken chain of corporations beginning with
the Corporation, as described in Code Section 424(f).

 

(s)                                  “Trading Day” shall mean a day on which
U.S. national stock exchanges and the NASDAQ System are open for trading.

 

3.                                      ELIGIBILITY.

 

3.1                                 Any Employee regularly employed on a
full-time or part-time basis by the Corporation or by any Designated Subsidiary
on an Entry Date shall be eligible to participate in the Plan with respect to
the Offering Period commencing on such Entry Date, provided that the Committee
may establish administrative rules requiring that employment commence some
minimum period (e.g., one pay period) prior to an Entry Date to be eligible to
participate with respect to the Offering Period beginning on that Entry Date.

 

3.2                                 The Committee may also determine that a
designated group of highly compensated Employees are ineligible to participate
in the Plan so long as the excluded category fits within the definition of
“highly compensated employee” in Code Section 414(q).  No Employee may
participate in the Plan if immediately after an option is granted the Employee
owns or is considered to own (within the meaning of Code Section 424(d)), shares
of stock, including stock which the Employee may purchase by conversion of
convertible securities or under outstanding options granted by the Corporation,
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Corporation or of any of its Subsidiaries.

 

3.3                                 All Employees who participate in the Plan
shall have the same rights and privileges under the Plan except for differences
which may be mandated by local law and which are consistent with Code
Section 423(b)(5); provided, however, that any affiliate of the Corporation
whose Employees are not granted options under this Plan may adopt a separate
“sub-plan” in accordance with the provisions of Section 15 which is not designed
to qualify under Code section 423 and the Employees participating thereunder
need not have the same rights and privileges as Employees participating in the
Code section 423 Plan.  The Board may impose restrictions on eligibility and
participation of Employees who are officers and directors to facilitate
compliance with federal or state securities laws or foreign laws.

 

3

--------------------------------------------------------------------------------


 

4.                                      OFFERING PERIODS.

 

The Plan shall be implemented by consecutive Offering Periods with a new
Offering Period commencing on the first Trading Day on or after the date six
(6) months from the first date of the immediately preceding Offering Period, or
on such other date as the Committee shall determine, and continuing thereafter
for six (6) months or until terminated pursuant to Section 13 hereof.  Unless
otherwise determined by the Committee, the Plan will operate with successive six
(6) month Offering Periods commencing at July 1 and January 1.  The Committee
shall have the power to change the duration of future Offering Periods, without
Shareholder approval, and without regard to the expectations of any
Participants.

 

4.1                                 The Committee shall have the authority to
change the duration of Offering Periods (including the commencement dates
thereof) with respect to future offerings without Shareholder approval if such
change is announced at least five (5) days prior to the scheduled beginning of
the first Offering Period to be affected thereafter.

 

5.                                      PARTICIPATION.

 

5.1                                 An Employee who is eligible to participate
in the Plan in accordance with Section 3 may become a Participant by completing
and submitting, on a date prescribed by the Committee prior to an applicable
Entry Date (unless a later date is set by the Committee), a completed payroll
deduction authorization and Plan enrollment form provided by the Corporation or
by following an electronic or other enrollment process as prescribed by the
Committee.  An eligible Employee may authorize payroll deductions at the rate of
any whole percentage of the Employee’s Compensation, not to exceed ten percent
(10%) of the Employee’s Compensation.  As determined by the Committee, payroll
deductions may begin at a date after the effective date of the Plan.  All
payroll deductions may be held by the Corporation and commingled with its other
corporate funds where administratively appropriate.  No interest shall be paid
or credited to the Participant with respect to such payroll deductions.  The
Corporation shall maintain a separate bookkeeping account for each Participant
under the Plan and the amount of each Participant’s payroll deductions shall be
credited to such account.  A Participant may not make any additional payments
into such account.

 

5.2                                 Under procedures established by the
Committee, a Participant may withdraw from the Plan during a Offering Period, by
completing and filing a new payroll deduction authorization and Plan enrollment
form with the Corporation or by following electronic or other procedures
prescribed by the Committee, prior to a date set by the Committee that precedes
the Purchase Date.  If a Participant withdraws from the Plan during an Offering
Period, his or her accumulated payroll deductions will be

 

4

--------------------------------------------------------------------------------


 

refunded to the Participant without interest.  The Committee may establish
rules limiting the frequency with which Participants may withdraw and re-enroll
in the Plan and may impose a waiting period on Participants wishing to re-enroll
following withdrawal.

 

5.3                                 A Participant may change his or her rate of
contribution through payroll deductions during the periods specified by the
Committee by filing a new payroll deduction authorization and Plan enrollment
form or by following electronic or other procedures prescribed by the
Committee.  If a Participant has not followed such procedures to change the rate
of contribution, the rate of contribution shall continue at the originally
elected rate throughout the Offering Period and future Offering Periods.  In
accordance with Section 423(b)(8) of the Code, the Committee may reduce a
Participant’s payroll deductions to zero percent (0%) at any time during an
Offering Period.

 

6.                                      TERMINATION OF EMPLOYMENT.

 

In the event any Participant terminates employment with the Corporation or any
of its Designated Subsidiaries for any reason (including death) prior to the
expiration of a Offering Period, the Participant’s participation in the Plan
shall terminate and all amounts credited to the Participant’s account shall be
paid to the Participant or, in the case of death, to the Participant’s heirs or
estate, without interest.  Whether a termination of employment has occurred
shall be determined by the Committee.  The Committee may also establish
rules regarding when leaves of absence or changes of employment status will be
considered to be a termination of employment, including rules regarding transfer
of employment among Designated Subsidiaries, Subsidiaries and the Corporation,
and the Committee may establish termination of employment procedures for this
Plan which are independent of similar rules established under other benefit
plans of the Corporation and its Subsidiaries.

 

7.                                      OFFERING.

 

7.1                                 Subject to adjustment as set forth in
Section 10, the maximum number of shares of Common Stock which may be issued
pursuant to the Plan shall be 2.5 million shares, plus an annual increase to be
added on the last day of each fiscal year of the Corporation beginning in 2001,
equal to one percent (1%) of the outstanding shares of the Corporation on such
date or a lesser amount determined by the Committee, provided that the maximum
number of shares of Common Stock that may be issued pursuant to the Plan shall
be 7.5 million shares.  If, on a given Purchase Date, the number of shares with
respect to which options are to be exercised exceeds the number of shares then
available under the Plan, the Corporation shall make a pro rata allocation of
the shares

 

5

--------------------------------------------------------------------------------


 

remaining available for purchase in as uniform a manner as shall be practicable
and as it shall determine to be equitable.

 

7.3                                 With respect to any Offering Period, each
eligible Employee who has elected to participate as provided in Section 5.1
shall be granted, as of such Employee’s Entry Date, an option for each Offering
Period to purchase that number of whole shares of Common Stock (not to exceed
1,500 shares) which may be purchased with the payroll deductions accumulated on
behalf of such Employee during each such Offering Period at the purchase price
specified in Section 7.4 below, subject to the additional limitation that no
Employee participating in the Section 423 Plan shall be granted an option to
purchase Common Stock under the Plan at a rate which exceeds U.S. twenty-five
thousand dollars (U.S. $25,000) of the Fair Market Value of such Common Stock
(determined at the time such option is granted) for each calendar year in which
such option is outstanding at any time.  The foregoing sentence shall be
interpreted so as to comply with Code Section 423(b)(8).

 

7.4                                 The purchase price under each option shall a
percentage (not less than eighty-five percent (85%)) established by the
Committee (“Designated Percentage”) of the Fair Market Value of the Common Stock
on the Purchase Date on which the Common Stock is purchased.  The Committee may
change the Designated Percentage with respect to any future Offering Period, but
not below eighty-five percent (85%), and the Committee may determine with
respect to any prospective Offering Period that the option price shall be the
Designated Percentage of the Fair Market Value of the Common Stock on the
Purchase Date.

 

8.                                      PURCHASE OF STOCK.

 

Upon the expiration of each Offering Period, a Participant’s option shall be
exercised automatically for the purchase of that number of whole and fractional
shares of Common Stock which the accumulated payroll deductions credited to the
Participant’s account at that time shall purchase at the applicable price
specified in Section 7.4.  Notwithstanding the foregoing, the Corporation or its
designee may make such provisions and take such action as it deems necessary or
appropriate for the withholding of taxes and/or social insurance which the
Corporation or its Designated Subsidiary is required by law or regulation of any
governmental authority to withhold.  Each Participant, however, shall be
responsible for payment of all individual tax liabilities arising under the
Plan.

 

9.                                      PAYMENT AND DELIVERY.

 

As soon as practicable after the exercise of an option, the Corporation shall
deliver to the Participant a record of the Common Stock purchased and the
balance of any amount of payroll deductions credited to the Participant’s
account not used for the

 

6

--------------------------------------------------------------------------------


 

purchase, except as specified below.  The Committee may permit or require that
shares be deposited directly with a broker designated by the Committee or to a
designated agent of the Corporation, and the Committee may utilize electronic or
automated methods of share transfer.  The Committee may require that shares be
retained with such broker or agent for a designated period of time and/or may
establish other procedures to permit tracking of disqualifying dispositions of
such shares.  The Corporation shall retain the amount of payroll deductions used
to purchase Common Stock as full payment for the Common Stock and the Common
Stock shall then be fully paid and non-assessable.  No Participant shall have
any voting, dividend, or other Shareholder rights with respect to shares subject
to any option granted under the Plan until the shares subject to the option have
been purchased and delivered to the Participant as provided in this Section 9.

 

10.                               RECAPITALIZATION.

 

If after the grant of an option, but prior to the purchase of Common Stock under
the option, there is any increase or decrease in the number of outstanding
shares of Common Stock because of a stock split, stock dividend, combination or
recapitalization of shares subject to options, the number of shares to be
purchased pursuant to an option, the price per share of Common Stock covered by
an option and the maximum number of shares specified in Section 7.1 may be
appropriately adjusted by the Board, and the Board shall take any further
actions which, in the exercise of its discretion, may be necessary or
appropriate under the circumstances.

 

The Board’s determinations under this Section 10 shall be conclusive and binding
on all parties.

 

11.                               MERGER, LIQUIDATION, OTHER CORPORATION
TRANSACTIONS.

 

In the event of shareholder approval of a liquidation or dissolution of the
Corporation, the Offering Period will terminate immediately, unless otherwise
provided by the Board in its sole discretion, and all outstanding options shall
automatically terminate and the amounts of all payroll deductions will be
refunded without interest to the Participants.

 

In the event of a sale of all or substantially all of the assets of the
Corporation, the acquisition by a person (including any entity or group) of
beneficial ownership of a majority of the Corporation’s outstanding capital
stock (based on voting power, but excluding any acquisition by the Corporation,
its affiliate, employee benefit plans of the Corporation or its affiliate, and
any underwriter holding securities temporarily pursuant to an offering), or the
merger or consolidation of the Corporation with or into another corporation,
then in the sole discretion of the Board, (1) each option shall be assumed or an
equivalent option shall be substituted by the successor corporation or parent or
subsidiary of such successor corporation, (2) a date established by the Board on
or

 

7

--------------------------------------------------------------------------------


 

before the date of consummation of such merger, consolidation or sale shall be
treated as a Purchase Date, and all outstanding options shall be exercised on
such date, or (3) all outstanding options shall terminate and the accumulated
payroll deductions will be refunded without interest to the Participants.

 

12.                               TRANSFERABILITY.

 

Options granted to Participants may not be voluntarily or involuntarily
assigned, transferred, pledged, or otherwise disposed of in any way, and any
attempted assignment, transfer, pledge, or other disposition shall be null and
void and without effect.  If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interests under the Plan,
other than as permitted by the Code, such act shall be treated as an election by
the Participant to discontinue participation in the Plan pursuant to
Section 5.2.

 

13.                               AMENDMENT OR TERMINATION OF THE PLAN.

 

13.1                           The Plan shall continue until June 30, 2020
unless otherwise terminated in accordance with Section 13.2.

 

13.2                           The Board may, in its sole discretion, insofar as
permitted by law, terminate or suspend the Plan, or revise or amend it in any
respect whatsoever, except that, without approval of the Shareholders, no such
revision or amendment shall materially increase the number of shares subject to
the Plan, other than an adjustment under Section 10 of the Plan.

 

14.                               ADMINISTRATION.

 

The Board shall appoint a Committee consisting of at least two members who will
serve for such period of time as the Board may specify and whom the Board may
remove at any time.  The Committee will have the authority and responsibility
for the day-to-day administration of the Plan, the authority and responsibility
specifically provided in this Plan and any additional duty, responsibility and
authority delegated to the Committee by the Board, which may include any of the
functions assigned to the Board in this Plan.  The Committee may delegate to one
or more individuals the day-to-day administration of the Plan.  The Committee
shall have full power and authority to promulgate any rules and regulations
which it deems necessary for the proper administration of the Plan, to interpret
the provisions and supervise the administration of the Plan, to make factual
determinations relevant to Plan entitlements and to take all action in
connection with administration of the Plan as it deems necessary or advisable,
consistent with the delegation from the Board.  Decisions of the Board and the
Committee shall be final and binding upon all participants.  Any decision
reduced to writing and signed by a majority of the members of the Committee
shall be fully effective as if it had been made at a meeting of the Committee
duly held.  The

 

8

--------------------------------------------------------------------------------


 

Corporation shall pay all expenses incurred in the administration of the Plan. 
No Board or Committee member shall be liable for any action or determination
made in good faith with respect to the Plan or any option granted hereunder.

 

15.                               COMMITTEE RULES FOR FOREIGN JURISDICTIONS.

 

The Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures.  Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules and procedures regarding
handling of payroll deductions, payment of interest, conversion of local
currency, payroll tax, withholding procedures and handling of stock certificates
which vary with local requirements.

 

The Committee may also adopt “sub-plans” separate from this Plan for purposes of
Code Section 423 applicable to particular affiliates of the Corporation, which
sub-plans may be designed to be outside the scope of Code section 423. 
Notwithstanding the foregoing, the shares of Common Stock issued under any
sub-plan shall be aggregated with the shares of Common Stock issued under this
Plan and such aggregate number of shares shall be subject to the maximum number
set forth under Section 7.1 hereof.  The rules of such sub-plans may take
precedence over other provisions of this Plan, with the exception of
Section 7.1, but unless otherwise superseded by the terms of such sub-plan, the
provisions of this Plan shall govern the operation of such sub-plan.

 

16.                               SECURITIES LAWS REQUIREMENTS.

 

The Corporation shall not be under any obligation to issue Common Stock upon the
exercise of any option unless and until the Corporation has determined that:
(i) it and the Participant have taken all actions required to register the
Common Stock under the Securities Act of 1933, or to perfect an exemption from
the registration requirements thereof; (ii) any applicable listing requirement
of any stock exchange on which the Common Stock is listed has been satisfied;
and (iii) all other applicable provisions of state, federal and applicable
foreign law have been satisfied.

 

17.                               GOVERNMENTAL REGULATIONS.

 

This Plan and the Corporation’s obligation to sell and deliver shares of its
stock under the Plan shall be subject to the approval of any governmental
authority required in connection with the Plan or the authorization, issuance,
sale, or delivery of stock hereunder.

 

18.                               NO ENLARGEMENT OF EMPLOYEE RIGHTS.

 

Nothing contained in this Plan shall be deemed to give any Employee the right to
be retained in the employ of the Corporation or any Designated Subsidiary or to

 

9

--------------------------------------------------------------------------------


 

interfere with the right of the Corporation or Designated Subsidiary to
discharge any Employee at any time.

 

10

--------------------------------------------------------------------------------


 

19.                               GOVERNING LAW.

 

This Plan shall be governed by Delaware law, without regard to that State’s
choice of law rules.

 

20.                               EFFECTIVE DATE.

 

This Plan was adopted by the Corporation’s Board of Directors on June 9, 2000,
was approved by the sole shareholder of the Corporation on June 9, 2000, and
became effective on July 10, 2000.  The amendments to the Plan adopted by the
Board of Directors on January 27, 2005 shall become effective for Offering
Periods commencing on or after January 1, 2006.

 

21.                               REPORTS.

 

Individual accounts shall be maintained for each Participant in the Plan. 
Statements of account shall be given to Participants at least annually, which
statements shall set forth the amounts of payroll deductions, the Purchase
Price, the number of shares purchased and the remaining cash balance, if any.

 

11

--------------------------------------------------------------------------------